Case 3:21-cv-00043-DHB-BKE Document 8 Filed 09/10/21 Page 1of5

U.S. DIST! OURT
IN THE UNITED STATES DISTRICT COURT AUGUS y
FOR THE SOUTHERN DISTRICT OF GEORGIA
DUBLIN DIVISION 102

AGRIFUND, LLC, LER]
Plaintiff, : $0. UlieyT el

 

Vv. : Civil Action File No: 3:21-cv-00043

BRETT FAMILY FARMS,
LLC, WILLIAM ANTHONY
BRETT AND TAYLOR
ANTHONY BRETT,
Defendants.

CONSENT JUDGMENT

Plaintiff, Agrifund, LLC (hereinafter “Agrifund” or “ARM”), having filed its Complaint on
July 12, 2021 (Doc. No. 1) related to indebtedness under a Demand Promissory Note and
Agricultural Security Agreement; the parties, by and through undersigned counsel, having agreed to
a resolution of the issues; and the Court having considered same, IT IS HEREBY ORDERED that
the terms of this Order in the above-styled action are entered on the merits of this case, and

according to said terms and conditions hereof, IT IS FURTHER ORDERED as follows:

L.

Plaintiff shall have Judgment against the Defendants, jointly and severally, in the amount of
$729,080.89, as of June 25, 2021, plus per diem interest calculated at 8.5% per annum and
additional per diem default rate interest calculated at 6% interest per annum pursuant to the Contract
between and among the parties, plus reasonable attorney’s fees in the amount of $72,933.08, plus
costs of this action in the amount of $400.00 for a for a total Judgment awarded to Plaintiff, as

against Defendants, jointly and severally, in the amount of $802,413.97 as of June 25, 2021.

Pageiof5
Case 3:21-cv-00043-DHB-BKE Document 8 Filed 09/10/21 Page 2 of 5

a
Notwithstanding the foregoing, pursuant to the Mutual General Release and Settlement
Agreement attached hereto as Exhibit “1" and incorporated herein by reference, with time being of
the essence and the terms hereof being strictly construed, the Defendants agree to pay and the
Plaintiff agrees to accept, subject to the amounts, terms, and conditions, as full resolution of this
matter as follows:

(A) The Defendants agree to pay the Plaintiff the amount of $_729,080.89 representing
$635,371.65 in principal and $93,709.24 in interest of June 25, 2021. Interest shall
accrue on the principal as at eight and a half (8.5%) percent per annum from June
25, 2021. The Defendants shall pay the amount as follows:

i. The Defendants shall pay or cause to be paid, the sum of $250,000.00 to be
applied to principal on or before September 30, 2021;

ii. The Defendants shall pay or cause to be paid the sum of $250,000.00 to be
applied to principal on or before October 31, 2021.

iii. The remaining balance shall plus accrued interest shall be paid in full on or
before October 31, 2022.

(B) Defendants will grant ARM a lien on the 2021 crop proceeds subject to (1) the lien
being subordinated to any and all landlord liens including, but not limited to, that
landlord lien in the amount of $172,174.25 of FPI Properties, LLC (“FPI’) ; (2)
subordinated to the enabling loan of FPI in the principal amount of $50,000.00; and
(3) upon the total payment of the $500,000.00 on or before October 31, 2021, ARM
shall release any and all liens on the 2021 crop proceeds.

(C) The Defendants shall sell the 2021 com crop at a rate of no less than 5,000 bushels

or $42,500.00 per week, The buyer of such crops shall issue joint checks to Brett
Family Farm, LLC and Plaintiff, which Brett Family Farm, LLC shall immediately
endorse and cause to be paid to Plaintiff. All 2021 corn proceeds shall be paid to the

Plaintiff up to the amount of $500,000.00, subject to the terms of Paragraph 2(B) and
Page 2 of 5
Case 3:21-cv-00043-DHB-BKE Document 8 Filed 09/10/21 Page 3 of 5

upon the payment of $500,000.00, Plaintiff shall release any and all liens on the 2021
crop as specified in Paragraph 2(B)(3) of this Order.

(D) Defendants will grant ARM a lien on the 2022 crop and any and all proceeds subject
to the lien being subordinated to any and all enabling and input liens for 2022 and
ARM agrees to execute any and all subordination documents requested by any 2022
enabling and input lienholders.

(E) ARM shall be granted a lien on any and all crop insurance proceeds for the crop
years of 2019 and 2020 including any proceeds of any demands, litigation or
arbitration arising out of the same.

(F) The remaining balance due on or before October 31, 2022 shall include the actual
attorney’s fees and costs, not to exceed $10,000.00, as incurred by Agrifund, LLC.
The Defendants may prepay the indebtedness as described in the instant section 2 at
any time without prepayment penalty.

All payments to be made hereunder shall be paid in good and sufficient funds, made payable
to Agrifund, LLC and delivered to Agrifund, LLC d/b/a Ag Resource Management, 111 E.
Washington Street, Thomasville, Georgia 31792. Said payments shall be paid on or before their
respective due dates. The Defendants shall strictly comply with the terms hereof, time being of the
essence, with the terms of the instant Consent Judgment to be strictly construed.

3;
In the event of a default in the payments specified in Paragraph 2 of this Order, ARM shall

provide written notice to the Defendants at for Defendant Brett Family Farm, LLC, at 1053 Cow
Ford Bridge Road, Kite, Georgia 31049, for Taylor Brett, individually, at 1015 Cow Ford Bridge
Road, Kite, Georgia 31049, for William Brett, individually, at 1053 Cow Ford Bridge Road, Kite,
Georgia 31049 and their legal counsel at Levis Law Firm, LLC, c/o Jon A. Levis, P.O. Box 129,

Swainsboro, Georgia 30401 and at levis@levislawfirmlle.com, indicating the default and amount

 

thereof and providing the Defendants twenty (20) days from the date of the written notice to cure

Page 30f5
Case 3:21-cv-00043-DHB-BKE Document 8 Filed 09/10/21 Page 4 of 5

the default (“Notice of Default”). In the event the Defendants fail to cure the default within twenty
(20) days of the Notice of Default, the Plaintiff may file an Affidavit Default served on Defendants
and Defendants counsel, indicating the Notice of Default and failure to cure (“Plaintiff's Affidavit
of Default”. Defendants shall have seven (7) days from service to file a counter affidavit (“Counter
Affidavit”). The Counter Affidavit may only contest the allegations regarding the fact of default and
the dollar amount due. In the event a Counter Affidavit is filed within the time prescribed herein,
the Court will conduct a Non-Jury Hearing limited to whether or not an event of default under this
Order has occurred, and if so, the balance due. All parties agree that the Court may conduct a Non-
Jury Hearing on Plaintiff's Affidavit of Default and Counter Affidavit on an expedited basis
consistent with the Court’s schedule.

In the event Defendants do not file a Counter Affidavit, the Court shall entered a Judgment
against the Defendants in an amount equal to the amount in Paragraph 1 of this Order, plus interest
accrued on the principal from June 25, 2021 at fourteen and a half (14.5%) percent per annum,
reasonable attorney fees, and costs of $400.00 minus any payments made by the Defendants.

3:

Except for the terms of the instant Order, all claims of Plaintiff against Defendants and all
claims of Defendants against Plaintiff, arising from the subject matter of this Complaint are hereby
released.

6.

Should the Defendants satisfy their payment obligations as described hereinabove, then no

Writ of Execution shall be issued and Agrifund, LLC shall release any and all liens and cancel any

and all security instruments including, but not limited to, the UCC-1 Financing Statements.

Page 40f 5
Case 3:21-cv-00043-DHB-BKE Document 8 Filed 09/10/21 Page 5of5

eS

IT IS SO ORDERED, this / Oe day of September, 2021.

bbdiuS;

Honorable Dudley H. B owen Jr
United States District Judge
Southern District of senters

Prepared by and Consented to: Consented tov

ae a
jp

Swainsboro, Georgia 30401

(229) 257-0080 - telephone 78) 237-7029 - telephone

(229) 257-0086 - facsimile (478) 237-9211 - fax
banklaw@bellsouth.net - email levis@levislawfirmllc.com_- email
State Bar No: 773395 State Bar No: 448848

 

Ve Pitan
y for Plaintiff
1010 Williams Street

  

Valdosta, Georgia 31601

Page 5o0f5
